United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.S., Appellant
and
U.S. HOUSE OF REPRESENTATIVES,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1370
Issued: November 30, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On June 10, 2019 appellant filed a timely appeal from December 18, 2018 and April 19,
2019 merit decisions of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the April 19, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish that the acceptance
of her claim should be expanded to include additional conditions as causally related to her accepted
December 1, 2005 employment injury.
FACTUAL HISTORY
On December 9, 2005 appellant, then a 48-year-old photographer, filed a traumatic injury
claim (Form CA-1) alleging that she sustained an injury on December 1, 2005 when moving boxes
while cleaning out storage rooms in the performance of duty. By decision dated March 15, 2006,
OWCP accepted the claim for the conditions of cervical spondylosis with myelopathy and
traumatic spondylopathy. It paid appellant wage-loss compensation on the periodic rolls effective
May 14, 2006.3
In a series of reports dated April 16, 2008 through November 9, 2018, Dr. Zinon M.
Pappas, a Board certified physiatrist, diagnosed lumbar radiculopathy, causing left leg weakness,
foot drop, knee instability, and lumber disc herniation.4 In a report dated July 20, 2009, he
reiterated that appellant had bilateral lumbar radiculopathy with severe weakness in the left leg
and a complete foot drop in the left leg requiring an ankle foot orthosis. Dr. Pappas subsequently
diagnosed the additional conditions of lumbar disc prolapse with radiculopathy, degeneration of
lumbar or lumbosacral intervertebral disc, cervicalgia, cervical radiculopathy, lumbar spondylosis,
displacement of lumbar intervertebral disc without myelopathy, thoracic or lumbosacral neuritis
or radiculitis, brachial neuritis or radiculitis, osteoarthritis of knee, localized and primary
osteoarthrosis in the lower leg, obesity, and persistent insomnia.
In reports dated August 15, 2014 and July 5, 2016, Dr. Pappas noted his treatment of
appellant since February 2006.5 He reiterated that she was injured at work in December 2005 after
lifting heavy boxes, which resulted in immediate pain in her neck and the pain radiated down the
left upper extremity. Dr. Pappas indicated that appellant subsequently developed persistent
numbness and tingling in the left arm, increasingly severe lower back pain, pain radiating to both
legs, and “drop foot” bilaterally. He indicated that this weakness had persisted and she needed to
wear an ankle/foot orthosis to prevent her from having frequent falls because of her drop foot.
Appellant also developed two meniscal tears in her right knee and required arthroscopic surgery
in the summer of 2010 for her right knee. Dr. Pappas noted that, in the spring of 2013, her lumbar
3

On February 1, 2007 Dr. Willie E. Thompson, a Board certified orthopedic surgeon serving as a district medical
adviser (DMA), opined that there was no pathology at the C4-5 level that would require the need for any type of
surgical procedure. Appellant subsequently underwent an unauthorized anterior cervical spine fusion on
March 13, 2007.
4

A magnetic resonance imaging (MRI) scan of the lumbar spine dated July 17, 2008 demonstrated a mild disc
bulge at L2-3, L3-4, and L4-5. At L4-5, it favored the left side with a slight impression on the left side of the thecal
sac.
5

A cervical spine MRI scan dated April 23, 2014 showed a slight interval progression of a concentric disc bulge
with mild-to-moderate narrowing of the right neural foramen and mild narrowing of the left neural foramen. A lumbar
spine MRI scan dated August 25, 2014 revealed bilateral L4-5 facet arthropathy and a broad-based protrusion posterior
on the left contributing to the left greater than the right L4-5 foraminal stenosis.

2

radicular pain was getting quite severe and debilitating and she underwent a series of three lumbar
epidural corticosteroid injections noting mild improvement. He opined that appellant was totally
disabled for work.
In a September 30, 2014 report, Dr. Jocelyn Idema, a Board certified orthopedic surgeon,
diagnosed degeneration of the intervertebral disc, lumbar spondylosis, lumbar radiculopathy, and
displacement of lumbar intervertebral disc without myelopathy.
On September 10, 2018 OWCP referred appellant to Dr. Robert F. Draper, a Board
certified orthopedic surgeon, for a second opinion evaluation to determine the nature and extent of
her employment-related conditions. In his October 18, 2018 report, Dr. Draper noted his review
of the medical history and the SOAF and reported examination findings which included her
emotional presentation and crying. He noted that appellant exhibited exaggerated loss of range of
motion in her lower extremities, but with circumferential sensory deficits in both lower extremities
from the knees to toes. Appellant was noted to have left the examination with orthotic devices on
her lower extremities and left upper extremity, and she ambulated with assistance of a walker.
Dr. Draper diagnosed cervical spondylosis and low back pain syndrome. He determined that
appellant’s bilateral foot drop condition was not fully clinically explained by the MRI scan
findings of record. Dr. Draper opined that the accepted cervical spine injury would not have
caused her to have low back pain, a foot drop condition, and neurological deficits to the extent that
she claimed in the lower extremities. He explained that, although appellant’s cervical conditions
were related to the accepted employment injury, her lumbar spine issues could not be related to
the December 1, 2005 work injury because the records showed that she had injured her neck and
not her back initially and her lower back complaints did not start until 2008. Dr. Draper
determined that appellant had reached maximum medical improvement (MMI) and opined that she
was totally disabled for work solely due to her accepted cervical spine conditions due to the
December 1, 2005 employment injury.
By decision dated December 18, 2018, OWCP denied appellant’s claim finding that
Dr. Draper’s October 18, 2018 second opinion report was well rationalized and supported a finding
that the claim should not be expanded to include additional conditions.
On January 24, 2019 appellant requested reconsideration.
In support of her request, she submitted a February 8, 2019 report from Dr. Pappas who
reiterated his diagnoses and indicated that she continued to have severe back pain radiating down
both legs, as well as pain in her neck radiating to the left upper extremity. Appellant also submitted
a March 27, 2019 report from Dr. Surmeet Chhina, a Board certified anesthesiologist, who
diagnosed lumbar radiculitis, chronic pain syndrome, and cervical post laminectomy syndrome.
Dr. Chhina indicated that appellant’s chief complaint was chronic pain, involving the L4-5 disc,
which had resulted from an injury at work on December 1, 2005 and noted that this was a
degenerative condition that had been present for years.
By decision dated April 19, 2019, OWCP denied modification of the December 18, 2018
decision.

3

LEGAL PRECEDENT
When an employee claims that a condition not accepted or approved by OWCP was due to
an employment injury, he or she bears the burden of proof to establish that the condition is causally
related to the employment injury.6
To establish causal relationship between the condition as well as any additional conditions
claimed and the employment injury, an employee must submit rationalized medical evidence.7
The opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty, and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.8
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish that the
acceptance of her claim should be expanded to include additional conditions as causally related to
her accepted December 1, 2005 employment injury.
In support of her claim, appellant submitted a series of reports by Dr. Pappas who indicated
that he had been treating her since February 2006. Dr. Pappas diagnosed several lumbar spine
conditions. Although he opined that appellant’s conditions were a direct result of the December 1,
2005 employment injury, his reports do not contain rationale explaining how or why additional
lumbar conditions had developed approximately three years after the workplace injury. The Board
has held that a medical opinion must provide an explanation as to how the accepted employment
injury had physiologically caused or aggravated the additional diagnosed medical conditions.9
While the opinion supporting causal relationship does not have to reduce the cause or etiology of
a disease or a condition to an absolute certainty, the opinion must be one of reasonable medical
certainty and not speculative or equivocal in character.10 As Dr. Pappas’s opinions regarding
causal relationship between the accepted injury and the additional claimed conditions were
conclusory and unrationalized, the Board finds that they are insufficient to meet appellant’s burden
of proof to establish that the additional conditions should be accepted in her claim.11
Appellant was also examined by Dr. Idema who diagnosed degeneration of the
intervertebral disc, lumbar spondylosis, lumbar radiculopathy, and displacement of lumbar
intervertebral disc without myelopathy on September 30, 2014. However, Dr. Idema did not
6

M.M., Docket No. 19-0951 (issued October 24, 2019); Jaja K. Asaramo, 55 ECAB 200 (2004).

7

T.K., Docket No. 18-1239 (issued May 29, 2019); M.W., 57 ECAB 710 (2006); John D. Jackson, 55 ECAB
465 (2004).
8

T.K., id.; I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

9

A.H., Docket No. 19-0270 (issued June 25, 2019); M.W., Docket No. 18-1624 (issued April 3, 2019).

10

C.H., Docket No 19-0409 (issued August 5, 2019).

11

P.A., Docket No. 18-0559 (issued January 29, 2020).

4

provide an opinion on the issue of causal relationship between the accepted December 1, 2005
employment injury and the diagnosed lumbar conditions. Likewise, the February 1, 2007 report
of Dr. Thompson also does not provide an opinion on the issue of causal relationship or discuss
lumbar spine conditions. The Board has held that medical evidence that does not offer an opinion
regarding the cause of an employee’s condition is of no probative value on the issue of causal
relationship.12 These reports, therefore, are insufficient to establish appellant’s request to expand
the acceptance of her claim.
Appellant also submitted MRI scans and accompanying reports dated from July 17, 2008
to August 25, 2014. The Board has long held that diagnostic studies, standing alone, are of limited
probative value on the issue of causal relationship as they do not address whether the employment
injury caused any of the diagnosed conditions.13 These reports are, therefore, insufficient to
establish appellant’s request to expand the acceptance of her claim.
OWCP properly referred appellant to Dr. Draper for a second opinion evaluation to
determine the nature and extent of her employment-related conditions, including whether the
acceptance of her claim should be expanded to include additional conditions as work related. In
his October 18, 2018 report, Dr. Draper found that her bilateral foot drop was not clinically
explained by the MRI scan findings of record. He opined that the accepted cervical spine injury
would not have caused appellant to have low back pain, foot drop conditions, and neurological
deficits in the lower extremities to the extent that she claimed. Dr. Draper explained that, although
appellant’s cervical conditions were related to the accepted employment injury, her lumbar spine
issues could not be related to the December 1, 2005 work injury because the records showed that
she had injured only her neck and that her lower back complaints had not developed until 2008.
The Board finds that Dr. Draper’s second opinion report is well rationalized and provides a
supportive explanation in support of his finding that appellant’s claim should not be expanded to
include additional conditions. Therefore, OWCP properly afforded him the weight of the
evidence. Appellant has not submitted sufficient rationalized medical evidence to meet her burden
of proof to establish causal relationship between her December 1, 2005 employment injury and
her diagnosed medical conditions or to overcome the opinion of Dr. Draper. Thus, the Board finds
that she has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that the
acceptance of her claim should be expanded to include additional conditions as causally related to
her accepted December 1, 2005 employment injury.

12

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

13

J.P., Docket No. 19-0216 (issued December 13, 2019); A.B., Docket No. 17-0301 (issued May 19, 2017).

5

ORDER
IT IS HEREBY ORDERED THAT the April 19, 2019 and December 18, 2018 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: November 30, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

6

